 


109 HR 2423 IH: Sex Offender Registration and Notification Act
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2423 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Foley (for himself, Mr. Cramer, Mr. Blunt, Mr. Cantor, Mr. Davis of Florida, Ms. Ginny Brown-Waite of Florida, Mr. Poe, Mr. Shimkus, Mr. Gene Green of Texas, Mr. King of New York, Ms. Millender-McDonald, Mr. Burton of Indiana, Mr. Bradley of New Hampshire, Mr. Royce, Mr. Miller of Florida, Mr. Meeks of New York, Ms. Harris, Mr. Fossella, Mr. Chandler, Mr. Ramstad, Mr. McCaul of Texas, Mr. Simmons, Mr. Bishop of Georgia, Mr. Kingston, Mr. Wilson of South Carolina, Mr. Boswell, Mr. Ford, Mr. Ross, Mr. McKeon, Mrs. Kelly, Mr. Rogers of Alabama, Mr. Kennedy of Minnesota, Mr. Bonner, Mr. Cardoza, Ms. Granger, Mr. Everett, Mr. Dent, Mr. Boustany, Mr. Pearce, Mr. Boyd, Mr. Case, Mr. Davis of Alabama, Mr. Smith of New Jersey, Mr. Moore of Kansas, Mr. McCotter, Mr. Tiahrt, Mr. Pomeroy, Mr. Bachus, and Mr. Cannon) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To improve the national program to register and monitor individuals who commit crimes against children or sex offenses. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as— 
(1)the Jacob Wetterling, Megan Nicole Kanka, and Pam Lychner Sex Offender Registration and Notification Act; or 
(2)the Sex Offender Registration and Notification Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Jacob Wetterling, Megan Nicole Kanka, & Pam Lychner Sex Offender Registration and Notification Program 
Sec. 101. Jacob Wetterling, Megan Nicole Kanka, & Pam Lychner Sex Offender Registration and Notification Program 
Sec. 102. Definitions 
Sec. 103. Duty of covered individuals to provide information 
Sec. 104. Duty of covered individuals on parole or supervised release to comply with device requirements 
Sec. 105. Duties of Attorney General and State or tribal actors 
Sec. 106. State and tribal sex offender registries 
Sec. 107. National Sex Offender Registry 
Sec. 108. Development and availability of registry management software 
Sec. 109. DNA database for covered individuals 
Sec. 110. Duty of courts to determine whether an individual is a sexually violent predator 
Sec. 111. Duty of Attorney General to determine whether State or tribal actors are qualified 
Sec. 112. Use of other Federal information to track sex offenders 
Sec. 113. Implementation by State and tribal actors and assistance grants to those actors 
Sec. 114. Immunity for good faith conduct 
Sec. 115. Regulations 
Sec. 116. Authorization of appropriations 
Title II—Amendatory Provisions, Transition Provisions, and Effective Date 
Sec. 201. Failure to provide information a deportable offense 
Sec. 202. Repeal 
Sec. 203. Conforming amendments to title 18, United States Code 
Sec. 204. Effective date  
IJacob Wetterling, Megan Nicole Kanka, & Pam Lychner Sex Offender Registration and Notification Program 
101.Jacob Wetterling, Megan Nicole Kanka, & Pam Lychner Sex Offender Registration and Notification Program 
(a)In generalThe Attorney General shall carry out this title through a program to be known as the Jacob Wetterling, Megan Nicole Kanka, & Pam Lychner Sex Offender Registration and Notification Program.  
(b)References to former program or former lawAny reference (other than a reference in this Act) in a law, regulation, document, paper, or other record of the United States to the program carried out under subtitle A of title XVII of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071 et seq.), or to any provision of that subtitle, shall be deemed to be a reference to the program referred to in subsection (a), or to the appropriate provision of this title, as the case may be. 
102.DefinitionsIn this Act: 
(1)Covered individualThe term covered individual means any of the following: 
(A)An individual who has been convicted of a covered offense against a minor. 
(B)An individual who has been convicted of a sexually violent offense. 
(C)An individual described in section 4042(c)(4) of title 18, United States Code. 
(D)An individual sentenced by a court martial for conduct in a category specified by the Secretary of Defense under section 115(a)(8)(C) of title I of Public Law 105–119 (10 U.S.C. 951 note). 
(E)An individual who is a sexually violent predator. 
(2)Covered offense against a minor 
(A)In generalExcept as provided in subparagraphs (B) and (C), the term covered offense against a minor means an offense (whether under the law of a State actor or tribal actor, Federal law, military law, or the law of a foreign country) that is comparable to or more severe than any of the following offenses: 
(i)Kidnapping of a minor, except by a parent of the minor. 
(ii)False imprisonment of a minor, except by a parent of the minor. 
(iii)Criminal sexual conduct toward a minor. 
(iv)Solicitation of a minor to engage in sexual conduct. 
(v)Use of a minor in a sexual performance. 
(vi)Solicitation of a minor to practice prostitution. 
(vii)Any conduct that by its nature is a sexual offense against a minor. 
(viii)Possession, production, or distribution of child pornography, as described in section 2251, 2252, or 2252A of title 18, United States Code. 
(ix)Use of the Internet to facilitate or commit a covered offense against a minor. 
(x)An attempt to commit a covered offense against a minor.  
(B)ExceptionThe term does not include an offense if the conduct on which the offense is based is criminal only because of the age of the victim and the individual who committed the offense had not attained the age of 18 years when the offense was committed. 
(C)InclusionThe term includes a violation of section 103 of this Act.   
(3)DomicileThe term domicile means, with respect to an individual, any place that serves as the primary place at which the individual lives. 
(4)Domicile StateThe term domicile State means, with respect to an individual, the State actor or tribal actor within the jurisdiction of which is the individual’s domicile. 
(5)Educational institutionThe term educational institution includes (whether public or private) any secondary school, trade or professional institution, and institution of higher education. 
(6)EmploymentThe term employment includes carrying on a vocation and covers any labor or service rendered (whether as a volunteer or for compensation or for government or educational benefit) on a full-time or part-time basis.  
(7)JurisdictionThe term jurisdiction, with respect to a tribal actor, means the Indian country (as defined in section 1151 of title 18, United States Code) of that tribal actor. 
(8)School StateThe term school State means, with respect to an individual, the State actor or tribal actor within the jurisdiction of which the educational institution at which the individual is a student is located. 
(9)Sexually violent offenseThe term sexually violent offense means an offense (whether under the law of a State actor or tribal actor, Federal law, military law, or the law of a foreign country) that is comparable to or more severe than any of the following offenses: 
(A)Aggravated sexual abuse or sexual abuse (as described in sections 2241 and 2242 of title 18, United States Code). 
(B)An offense an element of which is engaging in physical contact with another person with intent to commit aggravated sexual abuse or sexual abuse. 
(10)Sexually violent predatorThe term sexually violent predator means an individual who— 
(A)has a conviction for a sexually violent offense; or 
(B)suffers from a mental abnormality (as defined in section 110 of this Act) or personality disorder that makes the person likely to engage in a predatory (as defined in section 110 of this Act) sexually violent offense.  
(11)State actorThe term State actor means any of the following: 
(A)A State. 
(B)The District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or any other territory or possession of the United States.  
(12)StudentThe term student means an individual who, whether on a full-time or part-time basis, enrolls in or attends an educational institution. 
(13)Tribal actorThe term tribal actor means a federally recognized Indian tribe. 
(14)Work StateThe term work State means, with respect to an individual, the State actor or tribal actor within the jurisdiction of which the individual’s place of employment is located. 
103.Duty of covered individuals to provide information 
(a)Information required periodicallyA covered individual shall, for the life of that individual (except as provided in this section), provide information as follows: 
(1)Registration informationImmediately after being sentenced for an offense that qualifies the individual as a covered individual (or, if the individual is imprisoned for that offense, immediately before completing the term of imprisonment), and thereafter at least once every 6 months (or, in the case of a sexually violent predator, at least once every 3 months), the individual shall appear before a person designated by the individual’s domicile State and provide— 
(A)the individual’s name; 
(B)the individual’s Social Security number; 
(C)the address of the individual’s domicile; 
(D)the license plate number of, and other identifying information with respect to, each vehicle owned or operated by the individual; 
(E)any address at which the individual expects to have a domicile in the future; 
(F)the name and address of any person who employs the individual and the address at which the individual is so employed; and 
(G)the name and address of any educational institution at which the individual is employed or is a student. 
(2)PhotographImmediately after being sentenced for an offense that qualifies the individual as a covered individual (or, if the individual is imprisoned for that offense, immediately before completing the term of imprisonment), and thereafter at least once every 12 months, the individual shall appear before a person designated by the individual’s domicile State and submit to the taking of a photograph. 
(3)FingerprintsImmediately after being sentenced for an offense that qualifies the individual as a covered individual (or, if the individual is imprisoned for that offense, immediately before completing the term of imprisonment), and thereafter at least once every 12 months, the individual shall appear before a person designated by the individual’s domicile State and submit to the taking of fingerprints. 
(4)Other regulatory requirementsThe Attorney General may, by regulation, require the individual to provide any information that the Attorney General considers appropriate on any basis, and at any time and in any manner, that the Attorney General considers appropriate. 
(5)Individual in custody in State other than domicile StateWhenever an individual is required by any paragraph of this subsection to provide information immediately after being sentenced (or immediately before completing a term of imprisonment) and the State actor or tribal actor that has sentenced (or imprisoned) the individual is not the individual’s domicile State— 
(A)the individual shall provide that information (in the same time, place, and manner as prescribed by that paragraph) to an appropriate official of the State actor or tribal actor that has sentenced (or imprisoned) the individual; and 
(B)the State actor or tribal actor that has sentenced (or imprisoned) the individual shall promptly make available that information to the individual’s domicile State. 
(b)Information required upon change of registry informationA covered individual shall, for the life of that individual (except as provided in this section), provide information as follows: 
(1)Change of addressNot more than 3 days after establishing a new domicile, the individual shall— 
(A)appear before a person designated by the individual’s domicile State and provide the address of the new domicile, and the address of the previous domicile; and 
(B)if the new domicile and the previous domicile are not both within the jurisdiction of a single State actor or tribal actor qualified under this Act, appear before a person designated by the individual’s new domicile State and— 
(i)provide the address of the new domicile and the address of the previous domicile; and 
(ii)submit to the taking of a photograph and the taking of fingerprints. 
(2)Change of employmentNot more than 3 days after beginning, or ceasing, to be employed by an employer, the individual shall appear before, and provide notice of the beginning or ceasing, and the name and address of the employer, to— 
(A)a person designated by the individual’s domicile State; and 
(B)if the individual’s work State is different from the domicile State, a person designated by the individual’s work State.  
(3)Change of student statusNot more than 3 days after beginning, or ceasing, to be a student at an educational institution, the individual shall appear before, and provide notice of the beginning or ceasing, and the name and address of the educational institution, to— 
(A)a person designated by the individual’s domicile State; and 
(B)if the individual’s school State is different from the domicile State, a person designated by the individual’s school State. 
(c)Duty to provide information to Attorney General 
(1)If State actor or tribal actor not qualifiedWhenever an individual is required by subsection (a) or (b) to provide information to a State actor or tribal actor, and the actor is not qualified for purposes of this Act, the individual shall also provide that information (in the same time, place, and manner as prescribed in subsection (a) or (b), as the case may be) to the Attorney General, and a failure to do so shall be treated for purposes of this Act as a violation of subsection (a) or (b), as the case may be. 
(2)If providing information to more than one StateWhenever an individual is required by subsection (a) or (b) to provide information to more than one State actor or tribal actor, the individual shall also provide that information (in the same time, place, and manner as prescribed in subsection (a) or (b), as the case may be) to the Attorney General, and a failure to do so shall be treated for purposes of this Act as a violation of subsection (a) or (b), as the case may be.  
(d)Punishment 
(1)In generalA covered individual who violates subsection (a) or (b) shall— 
(A)on the first conviction, be fined under title 18, United States Code, and imprisoned not more than 5 years (or, in the case of a sexually violent predator, not more than 10 years), and shall thereafter be subject to supervised release for not less than 36 months; and 
(B)on any conviction after the first, be fined under title 18, United States Code, and imprisoned not more than 20 years (or, in the case of a sexually violent predator, for life), and shall thereafter be subject to supervised release for life. 
(2)Strict culpabilityIn a prosecution for a violation of subsection (a) or (b), the state of mind of the individual committing the violation is not an element of the offense and it need not be proven that the individual had any particular state of mind with respect to any element of the offense. 
(3)Affirmative defenseIn a prosecution for a violation of subsection (a) or (b), it is an affirmative defense that uncontrollable circumstances prevented the individual from complying, and that the individual did not contribute to the creation of such circumstances in reckless disregard of the requirement to comply, and that the individual complied as soon as such circumstances ceased to exist.  
(4)Violations are continuingA violation of subsection (a) or (b) is a continuing violation for purposes of the statute of limitations. 
(e)Exception for certain individualsSubsections (a) and (b) apply to any covered individual, unless each of the following is true with respect to the covered individual: 
(1)The individual is not a sexually violent predator. 
(2)The individual has only one conviction for an offense that qualifies the individual as a covered individual. 
(3)A period of at least 20 years, excluding ensuing periods of imprisonment, has expired since the date on which the individual was sentenced for, or completed the term of imprisonment for, the conviction described in paragraph (2). 
(4)the conviction referred to in paragraph (2) was not for aggravated sexual abuse (as defined in section 2241 of title 18, United States Code) or a comparable, or more severe, offense. 
104.Duty of covered individuals on parole or supervised release to comply with device requirements 
(a)In generalA covered individual shall comply with any requirements that the Attorney General prescribes under subsection (b)— 
(1)for the period of supervised release or parole, if the individual has only one conviction for an offense that qualifies the individual as a covered individual; and 
(2)for the life of the individual, in all other cases. 
(b)Regulations required 
(1)In generalThe Attorney General, in consultation with State actors and tribal actors, shall prescribe regulations to ensure that every covered individual referred to in subsection (a) wears and maintains a device that transmits information about the individual’s whereabouts to the domicile State. 
(2)Penalties for failure to comply The regulations shall include penalties for the failure of the covered individual to wear or maintain the device. 
(3)Devices and proceduresThe regulations shall describe the devices to be used and, for each such device, the procedures to be followed by the individual and the domicile State. The type of device to be used may vary from domicile State to domicile State, from offense to offense, or both. 
105.Duties of Attorney General and State or tribal actors 
(a)When an individual provides informationWhenever an individual is required by this Act to provide information (including information such as photographs and fingerprints) to the Attorney General, to a State actor or tribal actor, or to both, the Attorney General (or the actor, or both, as the case may be) shall— 
(1)ensure that the individual complies with the requirement; 
(2)ensure that the information provided is accurate and complete; 
(3)ensure that the information provided is included in the National Sex Offender Registry; and 
(4)ensure that the information is promptly— 
(A)made available to any law enforcement agency responsible for the area in which the individual’s domicile is located and to the State law enforcement agency of the domicile State; 
(B)entered into the appropriate records or data system of the actor; and 
(C)made available by the actor, together with information relating to criminal history, to the Attorney General. 
(b)When a covered individual is missing 
(1)State or tribal actorWhenever information is made known to a State actor or tribal actor that an individual has violated section 103(a)(1) or section 103(b), the actor shall promptly notify the Attorney General of that information. 
(2)Attorney GeneralWhenever information is made known to the Attorney General that an individual has violated section 103(a)(1) or section 103(b), or is notified of information under paragraph (1), the Attorney General shall— 
(A)revise the National Sex Offender Registry to reflect that information; and 
(B)add the name of the individual to the wanted person file of the National Crime Information Center and create a wanted persons record: Provided, That an arrest warrant which meets the requirements for entry into the file is issued in connection with the violation. 
(c)When a covered individual changes address 
(1)In generalThe Attorney General and each State actor or tribal actor shall ensure that, whenever information is made known to the Attorney General or to that actor (as the case may be) that a covered individual has established a new domicile, and the individual’s new domicile State and previous domicile State are not the same, the information about the new domicile and all other information collected under this Act about the individual is promptly made available to— 
(A)the local law enforcement agencies responsible for the area in which the previous domicile is located, and to those responsible for the area in which the new domicile is located; 
(B)the previous domicile State; and 
(C)the new domicile State. 
(2)Electronic forwardingIn addition to the requirements of paragraph (1), the Attorney General shall ensure (through the National Sex Offender Registry or otherwise) that, whenever information is made known to the Attorney General that a covered individual has established a new domicile, and the individual’s new domicile State and previous domicile State are not the same, the information about the new domicile and all other information collected under this Act about the individual is automatically and immediately, by means of electronic forwarding, transmitted to the new domicile State, if the new domicile State is qualified for purposes of this Act.  
(d)When a covered individual is sentenced or completes a term of imprisonmentThe Attorney General and each State actor or tribal actor shall ensure that, immediately after a covered individual is sentenced for an offense that qualifies the individual as a covered individual (or, if the individual is imprisoned for that offense, immediately before completing the term of imprisonment), a responsible official— 
(1)notifies the Attorney General that the individual has completed the term of imprisonment; and 
(2)notifies the individual of the individual’s duties under this Act.  
106.State and tribal sex offender registries 
(a)Statewide registry requiredEach State actor or tribal actor shall maintain, throughout its jurisdiction, a single comprehensive registry of information collected under this Act. 
(b)Release of information in registryEach State actor or tribal actor shall have in effect, throughout its jurisdiction, a single public information program that includes the following elements: 
(1)Internet site 
(A)In generalThe actor shall release to the public, through an Internet site maintained by the actor, all information, except for Social Security numbers and information relating to a covered individual for an offense committed when the covered individual had not attained the age of 18 years, collected under this Act. The site shall have multiple field search capability and shall include, for each covered individual, the name, aliases, home address, work address, photograph, conviction for which registration is required, and risk level. The site shall include, as much as practicable, links to sex offender safety and education resources. 
(B)Integration of State sitesThe actor shall consult with other State actors and tribal actors to ensure, as much as practicable, that the site integrates with and shares information with the sites maintained by those other actors. 
(C)Correction of errorsThe site shall contain instructions on the process for correcting information that a person alleges to be erroneous. 
(D)Risk levelFor purposes of this paragraph, the risk level for an individual shall be determined under procedures established by the actor, under which the individual is provided notice and an opportunity to present evidence, including witnesses, to the trier of fact, and upon proof of indigent status is provided counsel at the expense of the actor. The actor shall establish not fewer than two risk levels.  
(2)Community notificationAppropriate law enforcement agencies shall release information collected under this Act relating to a covered individual to— 
(A)public and private schools, child care providers, and businesses that provide services or products to children, located within a radius, prescribed by the Attorney General, of the home or work address of the individual; and 
(B)residents who reside within a radius, prescribed by the Attorney General, of the home or work address of the individual. 
(c)Publication of number of offenders registeredEvery three months, the Attorney General shall collect from each State actor and tribal actor information on the total number of covered individuals included in the registry maintained by that State actor or tribal actor. The Attorney General shall release that information to the public in a manner consistent with this Act. 
(d)ReportNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the feasibility of requiring State actors and tribal actors to actively notify individuals within a community should a covered individual move into that community.  
107.National Sex Offender Registry 
(a)In generalThe Attorney General shall maintain a database to track the whereabouts and movements of covered individuals. The database shall be known as the National Sex Offender Registry. 
(b)Discretionary release of information 
(1)In generalSubject to paragraph (2), the Attorney General may release information in the National Sex Offender Registry concerning a covered individual if the Attorney General determines that the information released is relevant and necessary to protect the public. 
(2)Identity of victimThe Attorney General shall not, under paragraph (1), release the identity of the victim of an offense by reason of which an individual is a covered individual. 
(c)Required disclosures to criminal justice agenciesThe Attorney General shall disclose information in the National Sex Offender Registry— 
(1)to Federal, State, and local criminal justice agencies— 
(A)for law enforcement purposes; and 
(B)for releases of information under subsection (b); and 
(2)to Federal, State, and local governmental agencies responsible for conducting employment-related background checks under section 3 of the National Child Protection Act of 1993 (42 U.S.C. 5119a).  
108.Development and availability of registry management software 
(a)Development of software requiredThe Attorney General, in consultation with State actors and tribal actors, shall develop a software application that can be used by State actors and tribal actors for purposes of this Act. The software shall operate in such a manner that a State actor or tribal actor can, by using the software, fully comply with all the requirements under this Act for collecting, managing, and exchanging information (including exchanging information with other State actors and tribal actors).  
(b)Availability to State and tribal actors 
(1)In generalThe Attorney General shall make the software developed under this section available to State actors and tribal actors. The first complete edition of the software shall be made available within 2 years after the date of the enactment of this Act. 
(2)FeeThe Attorney General shall make the software available under paragraph (1) for a fee not more than one percent of the Attorney General’s cost to develop, implement, and support the software. 
(c)SupportThe Attorney General shall ensure that a State actor or tribal actor purchasing the software is provided technical support for the installation of the software and for maintaining the software. 
109.DNA database for covered individuals 
(a)Database requiredThe Attorney General shall establish and maintain a database for the purposes of— 
(1)managing DNA information with respect to covered individuals; and 
(2)making that information available to Federal, State, and local law enforcement agencies for use by those agencies in a manner consistent with this Act. 
(b)RegulationsUnder regulations issued by the Attorney General— 
(1)Federal, State, and local agencies and other entities may submit DNA information to the Attorney General for inclusion in the database; 
(2)Federal, State, and local law enforcement agencies may compare DNA information against other DNA information in the database; and 
(3)Federal, State, and local prosecutors may use DNA information in prosecutions. 
110.Duty of courts to determine whether an individual is a sexually violent predator 
(a)In generalA determination of whether an individual is a sexually violent predator for purposes of this Act shall be made by a court after considering the recommendation of a board composed of experts in the behavior and treatment of sex offenders, victims’ rights advocates, and representatives of law enforcement agencies. 
(b)WaiverThe Attorney General may waive the requirements of subsection (a) with respect to a State actor or tribal actor if the Attorney General determines that the State actor or tribal actor has established alternative procedures or legal standards for designating a person as a sexually violent predator. 
(c)DefinitionsIn this section: 
(1)Mental abnormalityThe term mental abnormality means a congenital or acquired condition of an individual that affects the emotional or volitional capacity of the individual in a manner that predisposes that individual to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons. 
(2)PredatoryThe term predatory means an act directed at an individual (whether or not a relationship with that individual has been established or promoted) for the primary purpose of victimization. 
111.Duty of Attorney General to determine whether State or tribal actors are qualified 
(a)In generalA determination of whether a State actor or tribal actor is qualified for purposes of this Act shall be made by the Attorney General in accordance with this section. 
(b)RequirementsThe Attorney General may determine that a State actor or tribal actor is qualified if, as determined by the Attorney General, each of the following apply: 
(1)The actor has in effect, throughout its jurisdiction, laws that implement the requirements of section 103, or substantially similar requirements, with respect to each covered individual whose domicile is within that jurisdiction.  
(2)The actor participates in the National Sex Offender Registry in the manner that the Attorney General considers appropriate. 
(3)The actor ensures that an audit of the activities carried out under this Act is carried out at least once each year and that the findings of each audit are promptly reported to the Attorney General. 
(c)Reports to CongressEach year, the Attorney General shall submit to Congress a report identifying the extent to which each State actor or tribal actor is qualified for purposes of this Act.   
112.Use of other Federal information to track sex offenders 
(a)Taxpayer informationThe Secretary of the Treasury, in coordination with the Attorney General, shall develop and maintain a system under which taxpayer information that pertains to a covered individual and is useful in locating the individual, or in verifying information with respect to the individual, is made available to Federal, State, and local law enforcement agencies for use by those agencies in a manner consistent with this Act. 
(b)Social Security informationThe Secretary of Health and Human Services, in coordination with the Attorney General, shall develop and maintain a system under which Social Security information that pertains to a covered individual and is useful in locating the individual, or in verifying information with respect to the individual, is made available to Federal, State, and local law enforcement agencies for use by those agencies in a manner consistent with this Act. 
113.Implementation by State and tribal actors and assistance grants to those actors 
(a)Implementation by State and tribal actors 
(1)In generalEach State actor or tribal actor shall have not more than 3 years from the date of the enactment of this Act in which to fully implement this Act. 
(2)Implementation by tribes and in Indian countryThe Attorney General shall coordinate with the Secretary of the Interior to assist tribal actors in fully implementing this Act throughout the jurisdiction of each tribal actor. 
(b)Ineligibility for funds 
(1)In generalFor any fiscal year after the expiration of the period specified in subsection (a)(1), a State actor or tribal actor that fails to fully implement this Act shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the actor under any of the following programs: 
(A)ByrneSubpart 1 of Part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise. 
(B)LLEBGThe Local Government Law Enforcement Block Grants program. 
(C)Other law enforcement grantsAny other program under which the Attorney General provides grants or other financial assistance, except for the SOMA program under this section. 
(2)ReallocationAmounts not allocated under a program referred to in paragraph (1) to an actor for failure to fully implement this Act shall be reallocated under that program to State actors and tribal actors that have not failed to fully implement this Act.  
(c)Sex Offender Management Assistance program 
(1)In generalFrom amounts made available to carry out this subsection, the Attorney General shall carry out a program, to be known as the Sex Offender Management Assistance program (in this section referred to as the SOMA program), under which the Attorney General awards a grant to each State actor or tribal actor to offset costs directly associated with implementing this Act. 
(2)Distribution of fundsEach grant awarded under the SOMA program shall be distributed directly to the State actor or tribal actor for distribution by that actor to public entities within that actor.  
(3)Uses 
(A)In generalSubject to subparagraph (B), each grant awarded under the SOMA program shall be used for training, salaries, equipment, materials, and other costs directly associated with implementing this Act, including the costs of acquiring and using devices in carrying out section 104. 
(B)Databases of individuals in custodyUp to 10 percent of a grant awarded under the SOMA program may be used to participate in one or more databases that identify individuals in custody, such as the JusticeXchange database. 
(4)Eligibility 
(A)ApplicationTo be eligible to receive a grant under the SOMA program, the chief executive of a State actor or tribal actor shall, on an annual basis, submit to the Attorney General an application (in such form and containing such information as the Attorney General may reasonably require) assuring that— 
(i)the actor has fully implemented (or is making a good faith effort to fully implement) this Act; and 
(ii)where applicable, the actor has penalties comparable to or greater than Federal penalties for crimes listed in this Act, except that the Attorney General may waive the requirement of this clause if an actor demonstrates an overriding need for assistance under the SOMA program. 
(B)RegulationsNot later than 90 days after the date of the enactment of this Act, the Attorney General shall promulgate regulations to implement the procedures used (including the information that must be included and the requirements that the State actors or tribal actors must meet) in submitting an application under the SOMA program. 
(5)Allocation of fundsIn allocating funds under the SOMA program, the Attorney General may consider the number of covered individuals registered in each actor’s registry.  
(6)Incorporation of certain training programsBefore implementing the SOMA program, the Attorney General shall study the feasibility of incorporating into the SOMA program the activities of any technical assistance or training program established as a result of section 40152 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13941). In a case in which incorporating such activities into the SOMA program will eliminate duplication of efforts or administrative costs, the Attorney General shall take administrative actions, as allowable, and make recommendations to Congress to incorporate such activities into the SOMA program.  
(d)Incentives 
(1)Bonus payments for early complianceA State actor or tribal actor that has fully implemented this Act within 2 years after the date of the enactment of this Act is eligible for a bonus payment under the SOMA program for the fiscal year after the Attorney General certifies that the actor has achieved full implementation. The amount of the bonus payment shall be equal to 5 percent of the funds that the actor received under the SOMA program for the preceding fiscal year. However, if the actor has fully implemented this Act within 1 year after such date of enactment, the amount of the bonus payment shall instead be equal to 10 percent of the funds that the actor received under the SOMA program for the preceding fiscal year. An actor may receive a bonus payment under this paragraph only once during the course of the SOMA program. 
(2)Reduced payments for late complianceA State actor or tribal actor that has failed to fully implement this Act within 3 years after the date of the enactment of this Act is subject to a payment reduction under the SOMA program for the following fiscal year. The amount of the payment reduction shall be equal to 5 percent of the funds that would otherwise be allocated to the actor under the SOMA program for that fiscal year. In addition, if the actor has failed to fully implement this Act within 4 years after such date of enactment, the amount of the payment reduction shall be equal to 10 percent of the funds that would otherwise be allocated to the actor under the SOMA program for that fiscal year. An actor may be subject to a payment reduction under this paragraph only twice during the course of the SOMA program. 
(e)Reports to CongressEach year, the Attorney General shall submit to Congress a report identifying the extent to which each State actor or tribal actor has fully implemented this Act.   
114.Immunity for good faith conductA law enforcement agency, an employee of a law enforcement agency, a contractor acting at the direction of a law enforcement agency, and an officer of a State actor or tribal actor are immune from liability for good faith efforts to carry out this Act. 
115.RegulationsThe Attorney General shall issue regulations to carry out this Act. 
116.Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2006 through 2009 such sums as may be necessary to carry out this Act.  
IIAmendatory Provisions, Transition Provisions, and Effective Date 
201.Failure to provide information a deportable offense Section 237(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(A)) is amended— 
(1)by redesignating clause (v) as clause (vi); and 
(2)by inserting after clause (iv) the following new clause: 
 
(v)Failure to provide registration information as a sex offenderAny alien who is convicted under subsection (d) of section 103 of the Sex Offender Registration and Notification Act of a violation of subsection (a) or (b) of such section is deportable.. 
202.RepealSections 170101 (42 U.S.C. 14071) and 170102 (42 U.S.C. 14072) of the Violent Crime Control and Law Enforcement Act of 1994 are repealed. 
203.Conforming amendments to title 18, United States Code The following provisions of title 18, United States Code, are each amended by striking and that the person register in any State where the person resides, is employed, carries on a vocation, or is a student (as such terms are defined under section 170101(a)(3) of the Violent Crime Control and Law Enforcement Act of 1994) and inserting and that the person comply with the Sex Offender Registration and Notification Act: 
(1)ProbationSection 3563(a)(8). 
(2)Supervised releaseSection 3583(d). 
204.Effective dateThis Act and the amendments made by this Act take effect on the date that is 6 months after the date of the enactment of this Act. 
 
